Case 0:04-cv-60573-FAM Document 2785 Entered on FLSD Docket 10/08/2020 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 04-60573-CIV-MORENO/STRAUSS

   SECURITIES AND EXCHANGE COMMISSION,

          Plaintiff,

   v.

   MUTUAL BENEFITS CORP., et al.,

         Defendants.
   _____________________________/

        ORDER SETTING, AND INSTRUCTIONS FOR, VIDEO STATUS CONFERENCE

          THIS CAUSE came before me upon referral by the District Court to take all necessary

   and proper action as required by law with respect to any and all post-judgment matters pursuant to

   28 U.S.C. 636 and the Magistrate Judge Rules of the United States District Court for the Southern

   District of Florida (“Referral”). DE 2631. Pursuant to the Referral, on October 7, 2020, I held a

   Status Conference attended by Barry Mukamal, as Trustee (the “Trustee”) of the Mutual Benefits

   Keep Policy Trust (the “Trust”), Acheron Capital, Ltd., in its capacity as the investment manager

   for Acheron Portfolio Trust, Avernus Portfolio Trust, Lorenzo Tonti 2006 Trust and STYX

   Portfolio Trust, (collectively, “Acheron”), Litai Assets LLC (“Litai”) (collectively, the “Parties”),

   and their respective counsel. (DE 2693). At the Status Conference, the Trustee reported that he

   continues to engage in negotiations with Litai and expects to make a decision regarding primary

   servicing of the Trust by October 13, 2020. Because critical issues exist relative to the continued

   servicing of the life insurance policies held by the Trust (“Trust Assets”) beyond the expiration of

   the current primary servicing agreement on December 31, 2020, a further status conference
Case 0:04-cv-60573-FAM Document 2785 Entered on FLSD Docket 10/08/2020 Page 2 of 4




   (“Status Conference”) is necessary and appropriate to facilitate adequate communication with the

   Court regarding the continued servicing of the Trust Assets. Accordingly, it is

       ORDERED AND ADJUDGED that a Status Conference in this matter will be held via video

   conference commencing at 3:30 P.M., October 13, 2020. Barry Mukamal, the trustee of the

   Mutual Benefits Keep Policy Trust (“Trustee”), Litai Assets, LLC (“Servicer”), and Acheron

   Capital, Ltd. (“Acheron”) shall attend the Status Conference along with their counsel via video

   conference (“Video Status Conference”). 1 Members of the public interested in attending the

   proceedings may attend by audio-only teleconference. 2

           At the Status Conference, the Trustee shall be prepared to address, and Acheron and Litai

   may respond to, the following:

           1. A decision as to who will perform primary servicing for the Trust after expiration of

               the current primary servicing agreement on December 31, 2020; and, if a decision has

               not been made, a description of the issues requiring resolution in order to make a final

               decision and the timeline for making a final decision;

           2. Whether the Trustee is withdrawing the Back-Up Motion and the timing for such

               withdrawal;



   1
     The Securities and Exchange Commission has expressed interest in participating and shall also
   confirm its participation via video conference by emailing chambers (strauss@flsd.uscourts.gov)
   the names of the Video Status Conference participants for its side, along with the email addresses
   and telephone numbers for those participants.
   2
     Access is available via teleconference: +1-646-828-7666 US (New York) (find your local
   number: https://www.zoomgov.com/u/abN8LvQfJZ) using Meeting ID: 160 836 3162 and
   password: 4343. All persons (counsel, the parties, the media and any member of the public)
   granted remote access to proceedings are reminded of the general prohibition against
   photographing, recording, and rebroadcasting of court proceedings. Violation of these
   prohibitions may result in sanctions, including removal of court issued media credentials, restricted
   entry to future hearings, denial of entry to future hearings, or any other sanctions deemed necessary
   by the court.
                                                    2
Case 0:04-cv-60573-FAM Document 2785 Entered on FLSD Docket 10/08/2020 Page 3 of 4




          3. In the event that Litai is not selected as the primary servicer through the anticipated end

               of the Trust and given the anticipation of objections by Acheron, contingency plans, if

               any, that have been agreed to between and among the Trustee, Litai, and Acheron to

               continue Litai’s servicing on a temporary basis in order to provide time for arbitration

               of the dispute.

          To facilitate communication regarding (and during) the video conference, the Parties’

   counsel shall submit by email to chambers (strauss@flsd.uscourts.gov), on or before Friday,

   October 9, 2020, the names of the Video Status Conference participants for their side, along with

   the email addresses and telephone numbers for those participants.

          The Video Status Conference participants shall also follow these additional instructions:

          4.      Participants will receive an email from the Court before the conference date that

                  contains an invitation to the Video Status Conference. The invitation will include

                  a link to “Join ZOOM Meeting” as well as a Meeting ID and Password.

          5. Participants should join the ZOOM Meeting by no later than 3:15 P.M. on OCTOBER

               13, 2020 to test their system.

          6. Participants may click the link in the invitation to join at the appropriate time.

               Alternatively, participants may join the Video Status Conference without clicking on

               the invitation link by going to https://zoom.us/join on any browser or to the ZOOM app

               on a tablet or smartphone and entering the Meeting ID and, when prompted, the

               Password provided by the court. If participants have not already downloaded the

               ZOOM app and their device requires it, they may be instructed to download it at this

               time. Participants should ensure that they have downloaded the necessary app prior to

               the date of the video conference.



                                                    3
Case 0:04-cv-60573-FAM Document 2785 Entered on FLSD Docket 10/08/2020 Page 4 of 4




         7. Participants will have an opportunity to test their audio by clicking on “Test Computer

             Audio.” Once satisfied that their audio works, participants should click on “join audio

             by computer.”

         8. The Host will place participants in the “waiting room” until the Video Status

             Conference begins.

         9. Participants having difficulty hearing the proceedings may join via telephone while

             remaining on the video conference by dialing the teleconferencing number provided in

             the invitation (also provided supra at n. 2) and entering the Meeting ID number when

             prompted using their touch-tone keypad.

         10. Participants should mute themselves when not speaking.

         11. Additional information and instructional videos are available at the ZOOM Help

             Center: https://support.Zoom.us/hc/en-us. Also, system testing in advance of the Video

             Status Conference is available at: https://zoom.us/test.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 8th day of October 2020.




   Copies furnished to counsel via CM/ECF




                                                   4
